 8:16-cv-00368-RGK-PRSE Doc # 70 Filed: 02/14/19 Page 1 of 3 - Page ID # 779



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 LISA NELSON, personally and as                       Case No. 8:16–CV-368
 assignee of claims belonging to the
 Shanandoah Trust, H. Telford
 personally and as assignee
 to the claims of Marti Lundahl,

              Plaintiff,
                                               [1] MOTION TO LIFT STAY FOR THE
       vs.                                           LIMITED PURPOSE OF
                                               [2] RENEWED MOTION TO DISMISS
 MOUNTAIN WEST FARM BUREAU
 MUTUAL INSURANCE COMPANY;                    BY DEFENDANTS GEORGE POWERS
 JEFFREY A. DONNELL; GEORGE E.                 AND SUNDAHL, POWERS, KAPP &
 POWERS; LAW OFFICES OF SUNDAHL,                         MARTIN
 POWERS, KAPP &
 MARTIN, D. CHRISTINSEN, U.S. POSTAL
 EMPLOYEES SUSAN
 AUKEMA AND PAMELLA GEE
 and DOES 1-10 Defendants,

              Defendants.

      COME NOW Defendants George E. Powers and Sundahl Powers Kapp &

Martin, LLC, in the above-captioned matter and move the Court to lift its stay for

the exclusive, limited purpose of ruling on a previously-filed motion to dismiss: Doc.

#9 [Filed: 08/15/16, Page ID # 105]. The Defendants’ motion to dismiss is hereby

sought to be reasserted or renewed, if this Court will permit the lift of stay for the

limited purpose of considering the motion.

      In support (and by way of overview or review), the moving Defendants state

as follows:

   1. This matter was filed and removed to this court 7/28/16. Initial motions by

      certain defendants raised questions as to fraud. Thereafter, certain parties

      were ordered to appear for a hearing, orders were issued, all culminating in
 8:16-cv-00368-RGK-PRSE Doc # 70 Filed: 02/14/19 Page 2 of 3 - Page ID # 780



     the matter being referred to the U.S. Attorney for investigation and in this

     Court’s order staying all pending motions, including a pending motion to

     dismiss filed by these defendants.

  2. The pending motions were then formally “terminated without prejudice . . .

     for statistical purposes” and this Court’s Order further states, “The motions

     are terminated without prejudice to reassertion at the time the stay is lifted

     in these actions.” [Doc. #56 8:16-cv-00368-RGK-PRSE Filed: 10/04/16 Page

     3 of 4 - Page ID # 737]].

  3. The Defendants’ initial motion to dismiss (sought to be reasserted by this

     Motion) is found at: Doc. #9 [Filed: 08/15/16, Page ID # 105] and the

     supporting brief is found at: Doc. #10 [Filed: 08/15/16].

  4. In support, Defendants further state:

        a. Legal authority sufficient to support the motion to dismiss was

           provided to the court, and thus, this lawsuit can remain pending and

           stayed while the matter is being investigated, even if the Defendants

           are dismissed.

        b. The interests of justice favor dismissal because continued, ongoing

           litigation (despite the stay) encumbers the moving Defendants.

DATED this 14th day of February, 2019.




                                          2
  8:16-cv-00368-RGK-PRSE Doc # 70 Filed: 02/14/19 Page 3 of 3 - Page ID # 781



                                 GEORGE E. POWERS and SUNDAHL POWERS
                                 KAPP & MARTIN, LLC, Defendants.

                            By: /s/ Renee A. Eveland
                                Renee A. Eveland #23156
                                CLINE WILLIAMS WRIGHT
                                  JOHNSON & OLDFATHER, L.L.P.
                                Sterling Ridge
                                12910 Pierce Street, Suite 200
                                Omaha, Nebraska 68144
                                Telephone: (402) 397-1700
                                Fax: (402) 397-1806
                                reveland@clinewilliams.com

                          CERTIFICATE OF SERVICE

        I, Renee A. Eveland, hereby certify that on February 14th, 2019,
I electronically filed the foregoing with the Clerk of the Court using the CM/ECF
system which sent notice to all counsel of record.

                                           /s/ Renee A. Eveland
                                           Renee A. Eveland




4830-3736-1800, v. 1




                                       3
